Citation Nr: 0512420	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  03-14 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for ulcer disease.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral eye 
disorder.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for a cervical spine 
disorder.

6.  Entitlement to service connection for bilateral hearing 
loss.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to July 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from April 1999 and February 2003 rating decisions 
of the Waco, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).  In the April 1999 rating decision, the 
RO denied service connection for bilateral hearing loss and 
denied reopening the claims for service connection for 
bilateral eye disorder, back disorder, and ulcer disease.  In 
the February 2003 rating decision, the RO denied service 
connection for a cervical spine disorder and migraine 
headaches.

In March 2005,  the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.




FINDINGS OF FACT

1.  Service connection was denied for duodenal ulcer, low 
back strain, and an eye disorder in a September 1979 rating 
decision.  The veteran was notified of this decision and of 
his appeal rights at that time and did not appeal the 
decision.  

2.  Applications to reopen the claim for service connection 
for a low back disorder and a bilateral eye disorder were 
denied in August 1988.  The veteran was notified of this 
decision and of his appeal rights at that time and did not 
appeal the decision.  

3.  The evidence received since the August 1988 decision 
bears directly and substantially upon the issue of 
entitlement to service connection for a low back disorder and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

4.  The evidence received since the September 1979 and August 
1988 decisions do not bear directly and substantially upon 
the issues of entitlement to service connection for ulcer 
disease and a bilateral eye disorder, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims.

5.  Competent evidence of a nexus between the post service 
diagnoses of migraine headaches and left foraminal stenosis 
at L4-L5 and lipomatosis of L5-S1 and service is not of 
record.

6.  Competent evidence of a current cervical spine disorder 
or of a nexus between a current cervical spine disorder and 
service is not of record.

7.  Competent evidence of current bilateral hearing loss 
disability or of a nexus between a current bilateral hearing 
loss disability and service, to include manifestations of 
such to a compensable degree within one year following the 
veteran's discharge from service, is not of record.



CONCLUSIONS OF LAW

1.  The September 1979 rating decision, which denied service 
connection for a low back disorder, ulcer disease, and a 
bilateral eye disorder, and the August 1988 decision, which 
denied reopening the claims for service connection for a low 
back disorder and bilateral eye disability, are final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 
20.1103 (2004).

2.  The evidence received since the August 1988 decision, 
which denied reopening the claim for service connection for a 
low back disorder, is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107A, 5107, 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  The evidence received since the September 1979 rating 
decision, which denied service connection for ulcer disease 
and a bilateral eye disorder, and the August 1988 decision, 
which denied reopening the claim for service connection for a 
bilateral eye disorder, is not new and material, and the 
claims are not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107A, 
5107, 5108; 38 C.F.R. § 3.156(a) (2001).

4.  Migraine headaches, low back disorder, cervical spine 
disorder, and bilateral hearing loss disability were not 
incurred in or aggravated by service, and sensorineural 
hearing loss was not manifested to a compensable degree 
within one year following the veteran's discharge from 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), which must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give VA 
everything the veteran has in his possession pertaining to 
the claim.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled.  The veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claims for service connection and his 
applications to reopen previously-denied claims in August 
1998 and November 2002 letters.  The letters also notified 
the veteran that VA was responsible for getting relevant 
records held by any federal agency and that it would make 
reasonable efforts to obtain any relevant records not held by 
a federal agency.  Finally, in both letters, the RO told the 
veteran to submit any additional evidence to support his 
claims.  

The Board recognizes that the notice which complies with the 
VCAA, dated November 2002, was issued subsequent to the April 
1999 rating decision which gave rise to part of this appeal; 
however, the Board finds no prejudice to the veteran.  First, 
the rating decision was issued prior to the passage of the 
VCAA, and therefore a VCAA could not have been sent prior to 
the issuance of the rating decision.  Second, the veteran was 
adequately furnished with the type of notice required by VCAA 
in November 2002 and has had an opportunity to identify 
evidence and submit evidence in connection with his claims.  
Therefore, any error resulting from VCAA notice subsequent to 
the initial rating decision was harmless, as it pertains to 
the issues of service connection for hearing loss and the 
applications to reopen the claims for service connection for 
low back disorder, ulcer disease, and bilateral eye disorder.  
See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  April 
14, 2005); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO's subsequent actions and notice to the veteran 
effectively cured any VCAA notice defect.  Id.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has obtained both private medical 
records and VA treatment records.  The veteran has not 
indicated the existence of any additional records that would 
aid in substantiating the claims.  The RO provided the 
veteran with examinations in connection with his application 
to reopen the claims for service connection for low back 
disorder and ulcer disease.  It did not, however, provide the 
veteran with an examination in connection with the other 
claims.  The Board finds that VA was not under an obligation 
to provide an examination regarding the claims for service 
connection for migraine headaches, a cervical spine disorder, 
hearing loss, and a bilateral eye disorder, as such was not 
necessary to make a decision on these claims, which is 
explained below.  

Specifically, under the new law, an examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  Here, the evidence does not indicate that the 
disabilities may be associated with the veteran's active 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by veteran of a causal 
connection between the disability and service).  Regarding 
the claim for service connection for migraine headaches, the 
veteran has not brought forth any evidence suggestive of a 
causal connection between the current disability and service.  
The RO informed him that he would need medical evidence of a 
relationship between the current disability and service, and 
the veteran has not provided such evidence.  Regarding the 
claims for service connection for cervical spine disorder and 
bilateral hearing loss, the veteran has not brought forth 
competent evidence of current disabilities.  Without evidence 
of a current disability, an examination is not warranted.  
Finally, regarding the claim for service connection for a 
bilateral eye disorder, an examination is not necessary if no 
new and material evidence is received.  See 38 C.F.R. 
§ 3.159(c)(4)(iii) (stating that paragraph (c)(4) applies to 
a claim to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured).  Therefore, the 
Board finds that the RO was under no obligation to order 
examinations in relation to these claims.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claims, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Decision
A.  New & material evidence

In 2001, VA redefined what constitutes "new and material 
evidence;" however, those specific provisions are applicable 
only to claims filed on or after August 29, 2001.  See 
66 Fed. Reg. at 45,620.  The veteran filed his application to 
reopen in August 1998, and thus the amended definition does 
not apply to the veteran's claim.  

Pursuant to 38 U.S.C.A. § 7105(c), once an RO rating decision 
becomes final on a particular issue, the RO may not 
thereafter reopen and allow the claim.  The exception to this 
rule is described under 38 U.S.C.A. § 5108, which provides 
that "[i]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
[Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
has been issued, absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996). 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims 
(Court) indicated that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

The veteran filed claims for service connection for a low 
back disorder, ulcer disease and a bilateral eye disorder in 
July 1979.  In a September 1979 rating decision, the RO 
denied all three claims.  The evidence of record at that time 
consisted of the service medical records, VA treatment 
records, private medical records, and the veteran's 
application for benefits.  The service medical records showed 
that the veteran had multiple complaints of back pain and 
gastrointestinal symptoms in service.  At entrance, the 
veteran's visual acuity was 20/30 in the right eye and 20/20 
in the left eye.  In May 1974, the veteran got paint thinner 
in both eyes and his eyes were irrigated.  At separation, 
clinical evaluations of the eyes, abdomen and viscera, and 
spine were normal.  Visual acuity was 20/30 in the right eye 
and 20/20 in the left eye, which was corrected to 20/20 in 
both eyes.  The examiner noted that the veteran had frequent 
indigestion and stomach cramps and that no pathology had been 
demonstrated.  The examiner also noted that the veteran wore 
glasses for defective vision, which was adequately corrected 
with glasses.  He stated the veteran denied any other 
significant medical or surgical history.  In a report of 
medical history completed by the veteran at that time, he 
stated yes to history of frequent indigestion, stomach or 
intestinal trouble, and recurrent back pain.  He denied a 
history of eye trouble.  The post service medical records 
showed that the veteran had been diagnosed with an ulcer in 
April 1976.  

In the September 1979 rating decision, the RO denied service 
connection for a low back disorder because, while the service 
medical records showed that the veteran had been seen with 
low back pain, he had not brought forth competent evidence of 
a post service back disorder.  Service connection for ulcer 
disease was denied because there was no ulcer found in 
service, the ulcer was not manifested to a compensable degree 
within one year following the veteran's discharge from 
service, and there was no competent evidence of a nexus 
between the post service ulcer disease and service.  Service 
connection for a bilateral eye disorder was denied because 
the veteran had not brought forth competent evidence of a 
current bilateral eye disorder as a result of the paint 
thinner that had gotten into his eyes.  It noted that the 
veteran's refractive error at separation was the same at 
entrance and that service connection could not be granted for 
refractive error.  See 38 C.F.R. §§ 3.303(c), 4.9.  The 
veteran was notified of these determinations in October 1979, 
along with his appellate rights, and he did not appeal the 
decision.  Therefore, the September 1979 rating decision is 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In March 1988, the veteran submitted an application to reopen 
the claim for service connection for the low back disorder 
and bilateral eye disorder.  He did not submit any additional 
evidence, and the claims were denied.  The veteran was 
notified of the denial in August 1988, along with his 
appellate rights by way of an August 1988 letter.  The 
veteran was provided with his appellate rights, and he did 
not appeal the decision.  Therefore, the August 1988 decision 
is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Regarding the claim for service connection for a low back 
disorder, at the time of the last denial, the veteran had not 
brought forth competent evidence of a post service low back 
disorder.  Since the 1988 decision, the veteran has brought 
forth competent evidence of a current low back disorder.  
Specifically, the July 2003 VA examination report shows that 
the VA examiner entered a diagnosis of chronic low back pain 
with left lower extremity radiculopathy with MRI evidence of 
left foraminal stenosis at L4-L5 and lipomatosis of L5-S1.  
Thus, he has cured one of the defects from the last final 
denial of the claim.  Therefore the claim for service 
connection for a low back disorder is reopened and will be 
adjudicated on the merits below.  

The Board notes that the veteran is not prejudiced by this 
determination, as his arguments have been based on his 
asserting that he has a current low back disorder that is 
related to service.  Thus, he has been provided with the 
opportunity to argue his case on the merits, and he is not 
prejudiced in the Board's consideration of his claim on the 
merits.

Regarding the application to reopen the claims for service 
connection for ulcer disease and bilateral eye disorder, 
after having carefully reviewed the evidence of record, the 
Board finds that the veteran has not presented evidence since 
the September 1979 rating decision and the August 1988 
decision, which is so significant that it must be considered 
in order to fairly decide the merits of the claims for 
service connection for ulcer disease and bilateral eye 
disorder.  See 38 C.F.R. § 3.156(a).  Regarding the veteran's 
application to reopen the claim for service connection for 
ulcer disease, at the time of the last final decision, the 
evidence of record showed that the veteran had ulcer disease; 
however, there was a lack of competent evidence of a nexus 
between the post service ulcer disease and service, to 
include manifestations of such to a compensable degree within 
one year following the veteran's discharge from service.  

The additional evidence received since the September 1979 
rating decision shows that it is questionable whether the 
veteran has current ulcer disease.  In the July 2003 VA 
examination report, the examiner stated that an upper 
gastrointestinal series in June 1998 was normal.  He added he 
was not convinced that the veteran ever had ulcer disease and 
that the veteran's symptoms were more suggestive of 
occasional symptomatic gastritis.  The Board finds that such 
evidence would not constitute new and material evidence, as 
it fails to cure any of the defects that were lacking at the 
time of the September 1979 rating decision.  See 38 C.F.R. 
§ 3.156(a).  Again, the claim was denied due to a lack of 
competent evidence of nexus between the post service 
diagnosis of ulcer disease and service.  The additional 
evidence does not provide a nexus to service and even fails 
to establish that the veteran has current active ulcer 
disease.  While the veteran asserts that he has current ulcer 
disease, which is related to his gastrointestinal complaints 
in service, he made the same arguments at the time of the 
1979 rating decision, and his current allegations do not 
provide a basis to reopen the claim for service connection 
for a ulcer disease.  See id.; see also Reid v. Derwinski, 
2 Vet. App. 312 (1992).  

Regarding the claim for service connection for bilateral eye 
disorder, the evidence at the time of the last final decision 
had not shown that the veteran had a bilateral eye disorder 
that was attributable to service.  The additional evidence 
received since the August 1988 decision does not address the 
veteran's eyes, and there is no evidence of a current 
bilateral eye disorder (other than refractive error, which is 
not a disease or injury for VA purposes, see 38 C.F.R. 
§ 3.303(c), 4.9).  Thus, the additional records associated 
with the claims file since are cumulative and redundant of 
that which was of record at the time of the August 1988 
decision and cannot constitute new and material evidence to 
reopen the claim for service connection for a bilateral eye 
disorder.  See 38 C.F.R. § 3.156(a).  This additional 
evidence does not cure the defect of a lack of competent 
evidence of a current bilateral eye disorder.  While the 
veteran asserts that he has a current bilateral eye disorder, 
which is related to getting paint thinner in his eyes while 
in service, he made the same arguments at the times of the 
other rating decisions, and his current allegations do not 
provide a basis to reopen the claim for service connection 
for bilateral eye disorder.  See id.; see also Reid, 2 Vet. 
App. 312.  

Therefore, based upon the above reasons, the Board finds that 
the evidence associated with the claims file since the 
September 1979 and August 1988 decisions is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims for service connection for 
ulcer disease and bilateral eye disorder, and thus cannot 
constitute new and material evidence.  See 38 C.F.R. 
§ 3.156(a).  Accordingly, the application to reopen such 
claims is denied.

B.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for 
sensorineural hearing loss (an organic disease of the nervous 
system) may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2004).  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (2004), 
which provides the following:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

(Emphasis added.)

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 158 (1993) (rationale in promulgating section 3.385 in 
1990 was "to establish criteria for the purpose of 
determining the levels at which hearing loss becomes 
disabling" citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992) (quoting 55 Fed. Reg. 12348-02 (1990))).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

At the March 2005 hearing before the undersigned, the veteran 
testified that he went through flight line training and was 
exposed to loud noises in service.  He noted he was not given 
any ear plugs when he was out on the flight line around the 
loud planes.  He stated that he injured his back while on the 
flight line.  He described his back popping when he went to 
lift an object.  He testified he had migraine headaches on 
and off and that his hearing fluctuated.  The veteran stated 
that when he got out of service, he went to the VA for 
treatment for "everything."  He stated he went to have his 
headaches and his hearing checked.  The veteran noted he was 
not receiving treatment for his eyes and hearing at that 
time, but was receiving treatment for his low back.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
veteran's claims for service connection for low back 
disorder, migraine headaches, cervical spine disorder, and 
bilateral hearing loss.  The reasons follow.

Regarding the claim for service connection for a low back 
disorder, the veteran has brought forth competent evidence of 
a current low back disorder.  In the July 2003 VA examination 
report, the examiner entered a diagnosis of chronic low back 
pain with left lower extremity radiculopathy.  He stated an 
MRI showed left foraminal stenosis at L4-L5 and lipomatosis 
of L5-S1.  However, the examiner then stated that he did not 
believe that the veteran's current back problem was the same 
as the problems that he had in service pertaining to his low 
back.  He opined, "I think that the current back problem is 
related to the heavy labor that he did after leaving the 
service especially the years that he did roofing work."  
Such is evidence against the veteran's claim for service 
connection, and there is no competent evidence to refute this 
medical determination.  There is a lack of evidence of 
continuity of symptomatology pertaining to the veteran's low 
back, as a post service low back disorder was not shown for 
many years following the veteran's service.  Based upon the 
review of the claims file, the Board finds that there is no 
competent evidence of a relationship between the post service 
low back disorder and the veteran's service.

Regarding the claim for service connection for migraine 
headaches, the veteran has been diagnosed with migraine 
headaches and tension headaches.  However, no medical 
professional has attributed the veteran's headaches to 
service.  In fact, in a February 1999 VA treatment record, 
the veteran reported having been in a motor vehicle accident 
seven years prior, where the right frontal area had hit the 
windshield.  He stated also that he had been having headaches 
for more than 15 years.  The service medical records are 
silent for any findings related to headaches.  The separation 
examination shows that clinical evaluation of the head was 
normal.  In the report of medical history completed by the 
veteran at that time, he reported multiple complaints, but 
did not report any complaints related to headaches.  The 
first objective showing of headaches following the veteran's 
discharge from service was in 1998, which is more than 20 
years following the veteran's discharge from service.  
Additionally, the evidence of record does not show that there 
is any evidence of continuity of symptomatology related to 
the veteran's headaches.  Based upon the review of the claims 
file, the Board finds that there is no competent evidence of 
a relationship between the post service diagnosis of migraine 
headaches and the veteran's service.

Regarding the veteran's claim for service connection for a 
cervical spine disorder, it does not appear that he has 
brought forth competent evidence of a current cervical spine 
disorder.  There are records, dated in 1987, which show that 
the veteran was seen at a chiropractic clinic for 
chiropractive adjustment, diathermy, and a range of motion 
examination.  It was noted that the date of "illness (first 
symptom) or injury (accident) or pregnancy (LMP)" was 
October 26, 1986.  A July 1987 radiographic report of the 
full spine showed that the cervical spine was 
"hypolordotic."  At the March 2005 hearing, the veteran did 
not report any cervical spine problems, nor did he at the 
June 2003 VA "spine" examination.  The Board finds that the 
preponderance of the evidence is against a finding that the 
veteran has a current cervical spine disorder.  Therefore, 
without competent evidence of a current disability related to 
the cervical spine, service connection cannot be granted for 
such disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held "[i]n the absence of proof of a present disability[,] 
there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).  

Assuming, without deciding, that the 1987 diagnosis of a 
"hypolordotic" cervical spine is evidence of a current 
disability, there is no competent evidence of a nexus between 
that finding and service.  The service medical records are 
silent for any cervical spine complaints.  The separation 
examination showed that clinical evaluations of the neck and 
spine were normal.  The veteran did not report any neck pain 
in the report of medical history that he completed at the 
time of his separation from service.  The first time that the 
veteran's cervical spine is addressed is in medical records 
in 1987, which is 13 years following the veteran's discharge 
from service.  Those records also indicate that the veteran 
had an injury of some sort in October 1986.  This is evidence 
against a finding that any current cervical spine disorder is 
related to service.  The Board finds the preponderance of the 
evidence is against a finding that any current cervical spine 
disorder is related to the veteran's service.

Regarding the claim for service connection for bilateral 
hearing loss, the veteran has not brought forth competent 
evidence of current bilateral hearing loss disability.  The 
service medical records are silent for a showing of bilateral 
hearing loss.  The entrance examination showed that the 
veteran had pure tone thresholds of between 5 and 25 in the 
right ear and between 10 and 30 in the left ear.  The 
separation examination showed that the veteran had pure tone 
thresholds of between 5 and 20 in the right ear and between 5 
and 25 in the left ear.  In the report of medical history 
completed by the veteran at separation, he indicated a 
history of hearing loss.  In Hensley, the Court recognized 
that a veteran, for VA purposes, can have abnormal hearing, 
which is not a disability for VA purposes, and a hearing loss 
"disability," for which service connection may be 
warranted.  Hensley, 5 Vet. App. at 157 (the threshold for 
normal hearing is from 0 to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss).  The veteran's 
entrance examination showed three pure tone thresholds of 25 
and above.  The separation examination showed two pure tone 
thresholds of 25.  Thus, at the time the veteran separated 
from service, he did not meet the criteria for a hearing loss 
disability.  Additionally, it must be noted that when 
comparing the veteran's hearing at entrance with that at 
separation, it shows almost no change in the veteran's 
hearing.  Regardless, the veteran has not brought forth 
competent evidence that he had a current hearing loss 
disability for VA purposes.  See 38 C.F.R. § 3.385.  
Therefore, without evidence of a current hearing loss 
disability, service connection cannot be granted.  See 
Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143-44.  

In making this determination, the Board notes that 
sensorineural hearing loss is an organic disease of the 
nervous system.  As stated above, an organic disease of the 
nervous system is a chronic disease and is subject to 
presumptive service connection if manifested to a degree of 
10 percent or more within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112; Brannon v. Derwinski, 
1 Vet. App. 314, 316-17.  No medical professional has entered 
a diagnosis of sensorineural hearing loss, and thus service 
connection for such is not warranted.  

The veteran has asserted both in writing and in testimony 
that his low back problems and headaches are attributable to 
service and that he has current cervical spine and hearing 
loss disabilities, which are attributable to service.  
However, he does not have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against his claims 
for service connection for a low back disorder, migraine 
headaches, cervical spine disorder, and bilateral hearing 
loss, and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55.


ORDER

The application to reopen the claim for service connection 
for a low back disorder is granted, and the claim for service 
connection for a low back disorder is reopened.

The application to reopen the claims for service connection 
for ulcer disease and bilateral eye disorder is denied.

Service connection for a low back disorder, migraine 
headaches, a cervical spine disorder, and bilateral hearing 
loss disability is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


